Exhibit 10.17

June 18, 2010

Edward Swabb, M.D., Ph.D.

[ADDRESS]

CONSULTING AGREEMENT

Dear Dr. Swabb,

This letter will serve as the agreement (the “Agreement”) between Myriad
Pharmaceuticals, Inc. (“Myriad”), with a business address at 305 Chipeta Way,
Salt Lake City, Utah 84108, and Edward Swabb (the “Consultant”), with a business
address at [ADDRESS], that will cover the Consultant’s consulting services to
assist Myriad in matters concerning drugs under development at Myriad (the
“Services”).

 

1. Term. This Agreement will be effective as of the date it is signed by both
parties and will continue in effect for a period of one (1) year from the date
this agreement is signed by both parties. This Agreement may be extended by
further written agreement between the Consultant and Myriad.

 

2. Services. The scope of Services will relate to consulting with Myriad in
matters concerning drugs under development at Myriad. In exchange for the agreed
consulting fee, the Consultant will be reasonably available to consult by phone
or in person at Myriad, or another mutually agreeable site, with Myriad
personnel. The dates for visits to Myriad will be arranged by mutual agreement.

 

3. Compensation. Myriad will pay the Consultant an hourly fee for Services
rendered in the amount of three hundred dollars ($300) per hour, rounded to the
nearest one-quarter hour. In addition, Myriad will reimburse Consultant for the
Consultant’s reasonable out-of-pocket expenses actually incurred, including
travel expenses, subject to advance written approval by Myriad. While on call
for medical monitoring, Myriad will pay to Consultant a minimum on-call fee of
$300 per day, which will be due whether any services are provided but which will
be applied in partial payment of any actual services provided by Consultant
during that day. The Consultant will be responsible for payment of all federal,
state and local tax obligations that arise from payments to the Consultant from
Myriad under this Agreement. The Consultant will provide Myriad with an invoice
on a monthly basis for consulting services actually rendered, which shall
include a detailed description of the Services rendered, dates on which such
Services were rendered, a detailed description of all expenses, the Consultant’s
billing address and Social Security Number/Federal Tax ID number. Myriad will
not be obligated to reimburse any expenses not documented with a receipt. Myriad
does not reimburse travel time.



--------------------------------------------------------------------------------

Consulting Agreement

Page 2

 

4. Confidentiality. During the term of this Agreement, Myriad may disclose
certain information concerning its business, products, services, proposed new
products, proposed new services, technology, research results, designs,
techniques, formulas, computer programs, and other information and materials
which embody trade secrets or technical or business information which is
confidential and proprietary to Myriad and which is not generally known to the
public (collectively “Confidential Information”). The Consultant agrees not to
disclose or otherwise make use of any Confidential Information other than to
perform services for Myriad under this Agreement, without Myriad’s prior written
consent, which consent may be withheld in the sole discretion of Myriad. If the
Consultant is in doubt as to whether certain information is considered
confidential by Myriad, Myriad, upon request, shall advise the Consultant
whether such information is confidential. The obligations under this paragraph
will survive termination of this Agreement. The Consultant shall assume full
responsibility and liability to Myriad for any unauthorized use or disclosure of
any Confidential Information by Consultant.

 

5. Ownership of Work Products and Intellectual Property. Myriad shall have
complete and exclusive ownership of all ideas, discoveries, inventions,
deliverables and work product, including all materials, produced or reduced to
practice by the Consultant pursuant to this Agreement (the “Work Product”). All
Work Product, including but not limited to compositions of matter, processes,
machinery and apparatus, and uses thereof, which the Consultant may develop,
improve, discover or invent as a result of the Services, shall become the sole
property of Myriad and shall be immediately disclosed and assigned to Myriad.
Myriad shall have the right to publish, in its sole discretion, such
improvements, discoveries or inventions. All Work Product created hereunder
shall be done on a “WORKS FOR HIRE” basis.

 

6. Representations and Warranties. The Consultant represents and warrants that
all Services provided under this Agreement shall be original and independently
provided without use of any other third party’s equipment, facilities, funding,
or intellectual property rights.

 

7. Independent Contractor. The Consultant will perform all obligations under
this Agreement as an independent contractor, and not as an agent, employee or
representative of Myriad. The Consultant shall indemnify and hold Myriad
harmless from and against any and all claims for employment taxes or benefits,
if any, with respect to the Services performed hereunder.

 

8. Assignment. This Agreement will not be assignable nor will the performance of
obligations hereunder be delegable without the prior written consent of Myriad.

 

9. Termination. Either party may terminate this Agreement at any time with or
without cause upon thirty (30) days written notice.



--------------------------------------------------------------------------------

Consulting Agreement

Page 3

 

10. Entire Agreement. This letter sets forth the entire agreement between Myriad
and the Consultant with regard to the Services. This Agreement may be modified
or amended only by an agreement in writing signed by both Myriad and the
Consultant.

 

11. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Utah, without reference to its choice
of law rules. Venue for any disputes arising under this Agreement shall be in
any state or federal court in and for Salt Lake County, Utah.

 

12. Effect on Stock Options. This Agreement does not constitute continued
service as a “Consultant”, as such term is defined in the Myriad 2009 Employee,
Director and Consultant Equity Incentive Plan (the “2009 Plan”) in order for the
Consultant to be deemed a “Consultant” under the 2009 Plan and to continue to
vest in the Consultant’s outstanding stock options that have been granted under
the 2009 Plan, and the Consultant hereby agrees that all outstanding stock
options held as of the date of the Consultant’s last day of employment terminate
based upon such date and not upon termination of this Agreement.

 

13. Indemnification. Myriad shall indemnify, defend and hold harmless Consultant
from any and all claims by third parties for losses, injuries, harm, costs or
expenses, including without limitation, reasonable attorney’s fees, (the
“Claims”) incurred by Consultant as a result providing Services under this
Agreement, except to the extent such Claims arise from Consultant’s negligence
or willful misconduct, breach of this Agreement, or failure to follow any
regulatory rules applicable to the Services provided. Myriad shall have no
obligation to indemnify, defend or hold harmless the Consultant unless
Consultant give Myriad written notice of any Claim for which it seeks to be
indemnified under this Agreement within ten (10) working days of receiving or
being notified of any Claim. Myriad shall have sole control over the defense and
settlement of any Claims, including the sole right to select and direct legal
counsel, and shall have the right to settle any Claims at Myriad’s expense.
Consultant shall fully cooperate with Myriad and its legal representatives in
the investigation and defense of any Claim covered under this Agreement.

 

14. This Agreement may be executed in separate counterparts, each of which shall
be deemed to be an original and both together shall be deemed to be one and the
same agreement. Facsimile signatures shall be accepted as originals.

If the terms of this Agreement are acceptable to you, please sign in the space
provided below and return one of the enclosed duplicate originals to Myriad,
Attention: General Counsel.



--------------------------------------------------------------------------------

Consulting Agreement

Page 4

 

We look forward to working with you.

 

Sincerely,    Accepted: MYRIAD PHARMACEUTICALS, INC.    CONSULTANT /s/ Andrew
Gibbs    /s/ Edward A. Swabb Andrew Gibbs    Vice President, Legal    Date:
June 18, 2010    Date: June 18, 2010